Citation Nr: 1818008	
Decision Date: 03/22/18    Archive Date: 04/03/18

DOCKET NO.  14-13 817	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

R. Asante, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Marine Corps from December 1975 to May 1979.  He died in May 1991.  The appellant is his surviving spouse.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2012 rating decision issued by a Department of Veterans Affairs (VA) Regional Office (RO). 

In January 2015, the appellant testified during a Board hearing before the undersigned Veterans Law Judge.  

The appeal was remanded in November 2015 for further development and is again REMANDED to the Agency of Original Jurisdiction (AOJ).   VA will notify the appellant if further action is required.


REMAND

Pursuant to the Board's November 2015 remand directives, the AOJ obtained a VA medical opinion in December 2016.  The VA psychiatrist opined that it was less likely than not that the Veteran's service-related depressive disorder caused the Veteran's death.  In support of his opinion, the psychiatrist indicated that the Veteran incurred depression during active service, but stated there was no evidence that his depression led to alcohol abuse and dependence.  He partially reasoned that his alcohol dependence was "more likely than not an independent disorder that developed after service."  However, the basis for this conclusion is not clear, as the Veteran's service treatment records (STRs) indicate his admittance into an alcohol abuse program.  See August 1977 and May 1979 STRs.  Thus, an addendum opinion is warranted on remand, and secondary service connection based on aggravation should also be addressed.  Finally, as the case is being remanded, the appellant should be provided another opportunity to furnish records requested in the prior remand.

Accordingly, the case is REMANDED for the following action:

1.  With any necessary assistance from the appellant, obtain:

(a) any post-service medical treatment records of the Veteran for alcoholism or depression, to include any final treatment records of the Veteran from the Albert Einstein Medical Center;
(b) the autopsy report from the appropriate Commonwealth of Pennsylvania vital records department and 
(c) copies of any and all records associated with the Veteran's homicide, including any records of court proceedings and police reports.

2.  Then obtain an addendum opinion from the December 2016 VA psychiatrist (or another qualified examiner, if unavailable).  The entire claims file should be made available to and be reviewed by the examiner, including a copy of this remand, and it should be confirmed that such records were reviewed.  The examiner should address the following: 

(a) Please opine on whether it is at least as likely as not (50 percent or greater probability) that the Veteran's alcohol abuse and dependence disorder was (1) proximately due to or (2) aggravated (worsened) by his service-related depressive disorder.  Please answer both inquiries separately, and please acknowledge and comment on the Veteran's STRs, which contain several indications of alcohol abuse problems in service, including his participation in an alcohol abuse program, and how this correlates with your prior finding that the Veteran's alcohol dependence was "an independent disorder that developed after service."  See August 1977 and May 1979 STRs.  

(b) If alcohol abuse and dependence disorder is determined to be due to or aggravated by the Veteran's service-related depressive disorder, please also opine as to whether it is at least likely as not (50 percent or greater probability) that the Veteran's alcohol abuse and dependence disorder: (1) singly or jointly with some other condition, was the immediate or underlying cause of death or was etiologically related thereto; (2) contributed substantially or materially to the Veteran's death; (3) combined with another disorder to cause death; and/or (4) aided or lent assistance to his death.

A complete rationale must be provided for all opinions expressed.  If unable to provide a medical opinion, provide a statement as to whether there is any additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.

3.  Then, after taking any additional development deemed necessary, readjudicate the issue on appeal.  If the benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.

The appellant and her representative have the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




